[logo - American Funds/(R)/] The right choice for the long term/(R)/ International Growth and Income Fund/SM/ RETIREMENT PLAN PROSPECTUS May 1, 2009 TABLE OF CONTENTS 1 Risk/Return summary 2 Fees and expenses of the fund 4 Investment objective, strategies and risks 6 Management and organization 10 Purchase, exchange and sale of shares 15 Sales charges 18 Sales charge reductions 20 Rollovers from retirement plans to IRAs 21 Plans of distribution 22 Other compensation to dealers 23 Distributions and taxes 24 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] Risk/Return summary The fund seeks to make your investment grow over time and provide you with current income by investing primarily in stocks of larger, well-established companies domiciled outside the United States, including developing countries.
